In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
           ___________________________
                No. 02-22-00146-CV
           ___________________________

             ERIKA JOHNSON, Appellant

                            V.

SUNSET POINTE HOUSING PARTNERSHIP, LTD., Appellee


       On Appeal from County Court at Law No. 1
                Tarrant County, Texas
            Trial Court No. 2022-000753-1


         Before Sudderth, C.J.; Kerr, Birdwell, JJ.
           Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       Appellant’s brief was due on August 19, 2022. On September 9, 2022, we

notified Appellant that her brief had not been filed as the Texas Rules of Appellate

Procedure require. See Tex. R. App. P. 38.6(a). We warned that we could dismiss the

appeal for want of prosecution unless, within ten days, Appellant filed a brief and an

accompanying motion reasonably explaining the brief’s untimeliness. See Tex. R. App.

P. 10.5(b)(1), 38.8(a)(1), 42.3(b).

       On the tenth day, we received a motion requesting an extension. But the

motion did not comply with the Rules of Appellate Procedure.1 See Tex. R. App. P.

10.5(b)(1). We notified Appellant that her motion was noncompliant, we listed out

the noncompliant aspects, and we warned that we could return the filing or deny the

motion unless Appellant corrected the deficiencies within ten days. More than thirty

days have passed since then—and more than sixty days have passed since the original

deadline for Appellant’s brief—but we have not received a response.

       Because Appellant has failed to file a brief, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                       Per Curiam

Delivered: November 3, 2022


       1
        Appellant’s motion lacked, among other things, a certificate of conference, a
certificate of service, and a signature. See Tex. R. App. P. 9.5, 10.1(a).
                                              2